internal_revenue_service number release date index number -------------------------------- ----------------------------- ------------------------------------------------ ------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b03 plr-106843-13 date date taxpayer ------------------------------------------------ a --------------------------- date -------------------------------------------------- date u ---------------------------- x --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- dear --------------- this responds to the letter dated date submitted on your behalf by your authorized representative that letter requests an extension of time for taxpayer to file a copy of form_3115 application_for change in accounting_method to automatically change its method_of_accounting to deduct repair and maintenance_costs not required to be capitalized under sec_263 of the internal_revenue_code pursuant to the provisions of revproc_2011_14 2011_4_cb_330 with the irs national_office for the taxable_year beginning date year_of_change this request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations taxpayer files a consolidated tax_return and uses the accrual_method of accounting and has a calendar_year end facts taxpayer is in the business of x for the tax_year ended date taxpayer requested accounting firm a to prepare and file form_3115 taxpayer’s forms were filed with its timely filed u s federal_income_tax returns for date taxpayer also plr-106843-13 timely filed copies of its forms with the irs in ogden utah as required by sec_3 in the appendix to revproc_2011_14 in addition taxpayer requested and received district_director consent prior to the filing of it sec_2011 u s federal_income_tax return as required by section in the appendix to revproc_2011_14 and provided a copy to the irs exam team taxpayer was required to file a copy of the properly completed form_3115 with irs national_office no earlier than the first day of the year_of_change and no later than the date on which taxpayer filed its u s federal_income_tax return for the year ending on date the due_date taxpayer requested accounting firm a to do so on or about date u accounting firm a discovered that it inadvertently failed to file form_3115 with the irs national_office by the due_date accounting firm a advised taxpayer and taxpayer requested a to request an extension of time to file the form_3115 law and analysis sec_1_446-1 of the income_tax regulations provides that a taxpayer that changes a method_of_accounting must secure the consent of the commissioner section dollar_figure of revproc_2011_14 provides that the consent of the commissioner is granted to any taxpayer to change its method_of_accounting for a method described in the revenue_procedure as long as a taxpayer complies with all the applicable provisions of the revenue_procedure and implements the change in the method_of_accounting for the requested year_of_change section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting pursuant to the revenue_procedure must complete and file the application in duplicate section a i provides that the original application must be attached to the taxpayer’s timely filed including any extension original u s federal_income_tax return implementing the change in method_of_accounting for the year_of_change section a ii a provides that a copy of the application must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than the date the taxpayer files the original with the federal_income_tax return for the year_of_change section d i of revproc_2011_14 provides an automatic_extension of six months from the due_date of the return for the year_of_change excluding any extension to file an application provided certain conditions are met if these conditions are not met an extension will only be granted if the requirements of sec_301_9100-3 of the regulations are satisfied sec_301_9100-1 gives the service discretionary authority to grant a reasonable extension of time to make a regulatory election provided that the time for making such election is not expressly prescribed by statute sec_301_9100-1 defines the term regulatory election as including an election whose due_date is plr-106843-13 prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provides the standards the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith having reasonably relied on a qualified_tax professional who failed to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief plr-106843-13 taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested and was not informed in all material respects of the required election and its related tax consequences and chose not to make the election furthermore taxpayer is not using hindsight in requesting relief taxpayer has represented that specific facts have not changed since the original deadline that make the election advantageous to taxpayer sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case taxpayer has represented that granting relief would not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period on assessment sec_301_9100-3 imposes special rules for accounting_method regulatory elections the section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made similarly section d ii of revproc_2011_14 provides that a taxpayer that fails to file the application_for the year_of_change as provided in sections a b or d of the revenue_procedure will not be granted an extension of time under sec_301_9100-3 except in unusual and compelling circumstances based on the facts and representations submitted including an affidavit unusual and compelling circumstances have been demonstrated accordingly the consent of the commissioner is hereby granted to taxpayer for an extension of time to file the copy of form_3115 with the irs national_office requesting permission to change its methods_of_accounting to deduct repair and maintenance_costs not required to be capitalized under sec_263 under revproc_2011_14 2011_4_cb_330 for the tax_year ending on date this extension shall be for plr-106843-13 a period of days from the date of this ruling a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether taxpayer is eligible to file the form_3115 at issue under rev_proc taxpayer otherwise meets the requirements of revproc_2011_14 or taxpayer’s proposed method_of_accounting described in form_3115 is a permissible method_of_accounting this ruling is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code sincerely _____________________________ christopher f kane branch chief branch office of the associate chief_counsel income_tax accounting
